DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks

2.	With respect to the claim objections and rejections of the pervious Office Action, mailed on 03/28/22, have been withdrawn due to proper amendments and/or persuasive arguments.

	Examiner’s Amendment
3.	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an Amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an Amendment, it MUST be submitted no later than the payment of the issue fee.
	Following claims have been amended as follows:
in claim 11, line 11 replace the terms “time difference;” with “time difference; and”;
in claim 12, line 14 replace the terms “time difference;” with “time difference; and”;
in claim 13, lines 1-2 replace the terms “for the communication” with “for communication”;
in claim 16, line 4 replace the terms “for the communication” with “for communication”;
in claim 17, line 4 replace the terms “for the communication” with “for communication”; and 
in claim 18, line 7 replace the terms “for the communication” with “for communication”.

Reason for Allowance
4.	Regarding claim 1, Richards (US 6,295,019 B1) teaches in Figure 1 a distance measurement (d) between a first radio transceiver (104) and second radio transceiver (108) and in Figure 2 a pulse train (S1) with a pulse width of 50 nano seconds (N=1). In addition, Biswas (US 2017/0171889 A1) teaches in Figure 4B a silence period (412) between pulses. However, prior art of record fails to disclose a pulse duration ≤ 10 nano seconds (ns) and silence duration ≥ 30 ns.
	Therefore, regarding claims 1-22 having considered all limitations do not appear to be anticipated by, or obvious in view of, the prior art of record.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633